                 Case 20-10910-CSS              Doc 87      Filed 04/17/20        Page 1 of 2


                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

In re:                                                           Chapter 11

TZEW HOLDCO LLC, et al.,1                                        Case No. 20-10910 (CSS)

                       Debtors.                                  (Jointly Administered)



                            NOTICE OF APPEARANCE AND DEMAND
                            FOR NOTICES AND SERVICE OF PAPERS

         PLEASE TAKE NOTICE that the attorneys set forth below enter their appearance as

counsel on behalf of California Physicians’ Service dba Blue Shield of California (hereinafter

“Blue Shield of California”) and request that all notices given or required to be given pursuant to

Bankruptcy Rules 2002 and 9007 or otherwise, including, but not limited to notices, applications,

motions, petitions, orders, pleadings, complaints for demands, be given to and served upon them

as follows:

         Matthew P. Austria                               Michael B. Reynolds
         Austria Legal, LLC                               Andrew Still
         1007 N. Orange Street, 4th Floor                 Snell & Wilmer L.L.P.
         Wilmington, Delaware 19801                       600 Anton Boulevard, Suite 1400
         Telephone: (302) 521-5197                        Costa Mesa, CA 92626-7689
         Fax: (302) 425-0232                              Telephone: (714) 427-7027
         Email: maustria@austriallc.com                   Facsimile: (714) 47-7799
                                                          Email: mreynolds@swlaw.com
                                                          Email: astill@swlaw.com

         PLEASE TAKE FURTHER NOTICE that neither this Entry of Appearance nor any

subsequent appearance, pleading, claim, or suit is intended to waive (i) Blue Shield of

California’s right to have final orders in Stern matters entered only by a district judge; (ii) Blue



1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Apex Parks Group, LLC (5579); Apex Real Property Holdings, LLC (1013); Speedzone Beverage
Company, LLC (2339); Speedzone Holdings, LLC (7913); Speedzone Management, LLC (2937); TZEW Holdco
LLC (0252); and TZEW Intermediate Corp. (1058). The location of the Debtors’ service address in these chapter 11
cases is: 18575 Jamboree Road, Suite 600, Irvine, CA 92612.
               Case 20-10910-CSS        Doc 87       Filed 04/17/20   Page 2 of 2


Shield of California’s right to trial by jury in any proceeding so triable herein or in any case,

controversy or proceeding related hereto; (iii) Blue Shield of California’s right to have the

reference withdrawn by the District Court in any matter subject to mandatory or discretionary

withdrawal; (iv) any lack of venue or jurisdiction by this Court over this cause or any adversary

proceeding, contested matter, or other proceeding; (v) the right to service under Bankruptcy Rule

7004 in adversary proceedings, and counsel is not appointed as its agent for service of process in

any such adversary proceedings; or (vi) any other rights, claims, actions, defenses, setoffs or

recoupments to which Blue Shield of California is or may be entitled under agreements, in law,

or in equity, all of which rights, claims, actions, defenses, setoffs and recoupments Blue Shield

of California expressly reserves.

                                         Respectfully submitted,

Dated: April 17, 2020
Wilmington, Delaware
                                         AUSTRIA LEGAL, LLC

                                         /s/ Matthew P. Austria
                                         Matthew P. Austria (DE # 4827)
                                         1007 N. Orange Street, 4th Floor
                                         Wilmington, DE 19801
                                         Telephone: (302) 521-5197
                                         Fax: (302) 425-0232
                                         Email: maustria@austriallc.com

                                         -and-

                                         SNELL & WILMER L.L.P.
                                         Michael B. Reynolds
                                         Andrew Still
                                         600 Anton Boulevard, Suite 1400
                                         Costa Mesa, CA 92626-7689
                                         Telephone: (714) 427-7027
                                         Facsimile: (714) 47-7799
                                         Email: mreynolds@swlaw.com
                                         Email: astill@swlaw.com

                                         Counsel for California Physicians’ Service dba Blue
                                         Shield of California

                                                 2
